cca_2015010914274558 id uilc number release date from sent friday january pm to cc bcc subject re sec_6401 overpayment issue hi i agree that where an amended_return is filed after the ased any amount_paid with that return must be refunded if the taxpayer makes a timely claim_for_refund within two years of payment because the amount is a statutory overpayment under sec_6401 as indicated by revrul_74_580 under sec_6402 the service may only issue a refund if the taxpayer has overpaid tax but sec_6401 creates an overpayment regardless of the payments made by and the total_tax liability of the taxpayer for a tax period if instead the amended_return was filed on or before the ased but not timely assessed and a payment was made with that return then there’s no statutory overpayment under sec_6401 in this second situation there might not be an overpayment despite the lack of a timely assessment this second situation is addressed in revrul_85_67 which distinguishes revrul_74_580 while there’s no general definition of an overpayment in the code or regs case law has established that the word should be given its ordinary meaning-a payment to the government in excess of what is due 332_us_524 so in this second situation if the service believed that the taxpayer actually owed the amount being claimed then there’s no overpayment see 284_us_281 all adjustments that increase or decrease taxable_income even those barred by the period of limitations must be taken into account in determining the amount of an overpayment_of_tax
